By the Court
— James C. Smith, J.
The plaintiff’s property, which the defendants received for transportation, was directed to “ Burr Oak, Michigan,” a place on the line of the road of the Michigan Southern railroad. The road of the Michigan Company and that of the defendants were connected together at Detroit, and the Michigan Company was under an agreement with the defendants to carry freight arriving at Detroit by the defendants’ road to places along its line. For this purpose the defendants, pursuant to the agreement, were accustomed to deliver their freight at the warehouse of the Michigan Company at Detroit,' and the latter received it there and transported it to its destination, collecting the entire charges for freight on both roads at the place of destination, and at stated periods the. Michigan Company settled with the defendants and paid them their share of the freight *202thus collected. The defendants having received the plaintiff’s property for transportation under these circumstances without any express contract or limitation of their liability, and in the ordinary course of their business as common carriers, impliedly contracted for its carriage to its place of destination. ■ The agreement between the two companies, and their custom, in pursuance of the agreement, distinguishes the case from that of Van Santvoord v. St. John (6 Hill, 157) and others cited by the appellant’s counsel. The agreement between the two companies created reciprocal obligations as between themselves, the defendants being hound to deliver to the Michigan Company for transportation all property coming over their road destined to points on the line of the Michigan Company, and the latter being hound to receive such property and carry it to its destination, and also to collect the freight earned by the defendants in respect to it, and to account to them therefor. Had such a connection existed between the river boats and the canal lino in Van Santvoord v. St. John, it is obvious from the course of reasoning adopted in the published opinions that the decision of that ease would have been the reverse of what it was.
But if there .is any doubt concerning the defendants’ liability, independently of statute, the existence of such liability under the provisions of the act of 1847 (ch. 270) seems to me undeniable. The act referred to provides that whenever two or more railroads are connected together, any company owning either of said roads receiving freight to be transported to any place on the line of either of said roads so connected shall be liable as common carriers for the delivery of such ■freight at such placo. The act further provides that incase any such company shall become liable to pay any sum by reason of the neglect or misconduct of any other company or companies, the company paying such sum may collect the same of the company or companies by reason of whose neglect or misconduct it became so liable (§ 9),
The defendants’ counsel argues that the statute does not-apply to the defendants for the reason that they are a foreign *203corporation, and the statute is evidently framed, it is said, ■with respect to domestic corporations, and those only. Although the defendants are a foreign corporation, one terminus of their road is in this State, and at that point they received the plaintiff’s property and made the contract respecting it, out of which, if at all, the liability arises, which the plaintiff seeks to enforce in this action. In respect to contracts made by the corporation within this State, the corporation is amenable to • the laws of the State, and the act in question is applicable to such contracts.
The act also applies,.notwithstanding the company owning the connecting road (the Michigan Company) is also a foreign corporation, and its road is wholly without this State. This was held in Burtis v. The Buffalo and Slate Line Railroad Company (24 N. Y., 269). If, as is argued by their counsel, the defendants cannot avail themselves of the remedy over against the connecting road, given by the act, by reason of the fact that the defendants and the Michigan company are foreign corporations, they might have protected themselves against liability for a loss occurring through the fault of the connecting road by an express contract to that effect, as suggested by Mr, Justice Dbxio in, the, case last cited.
It is also argued that the statute does not apply to the case, for the reason that the loss was not owing to any neglect or misconduct on the part of the connecting company. Rut that circumstance does, not relieve the company receiving the freight from liability to the owner.
The company receiving the freight for transportation to a point on the line <?f a connecting road, without any express limitation of its liability, by that very a.ct becomes liable as a common carrier for the delivery of the freight at such point'. It insures the property, on its transit, against all loss, except that arising from the act of God or the public enemy. Where the loss is caused by the neglect or misconduct of the connecting road, the insurer has a remedy over, by way of indemnity. In all other eases he must, make good the loss, without recourse to any other party.
*204, It is farther argued, that the section referred to is simply declaratory of the common law, and that the question, therefore, is whether by the common law, carriers are ■ responsible for the delivery of property directed to points beyond ■ their own routes. But the statute creates a new rule. It makes the company receiving the property liable, as a carrier, in respect to the connecting road, as well as its own, unless it expressly provides otherwise by its contract.
Lastly, it is insisted by the counsel for the defendants, that the statute goes no further than to impose the liability in question upon the company originally receiving the property for transportation', to wit., in the present case, the Hew York Central Railroad Company.
, If this position were correct, I should be inclined to agree •to the conclusion which the counsel deduces from it, that the plaintiff, by making a contract with that company, expressly relieving it from such responsibility, waived his rights under ■the statute, or, at least, that the defendants, having no notice of such contract, did not assume any other obligations than those which they would have incurred if such contract had not been made.
But I apprehend the true construction of the act, in this respect, is that each intermediate carrier, as well as the first, who receives property to be transported to a point on the line of a connecting road, without' an express limitation of his liability, is responsible for its transportation over his own road, and also over every other connecting road, on which it must subsequently be carried to reach its place of destination. It is not material to his liability whether the previous carrier has been relieved from the responsibility imposed by the statute or not.- The intermediate carrier is not liable, however, for loss or injury happening to the property while in the hands of a previous carrier ; and this point is all that was decided in the case of Smith v. The New York Central Railroad Company, cited by the defendants’ counsel (43 Barb., 223). Although the question now under consideration was suggested by my learned brother, who wrote • the *205opinion in that case, his remarks upon it were merely by way of illustrating and enforcing his views of the real point in controversy.' The question was not presented by the facts of the case, and consequently it was not before the court and •was iiot decided.
There is no reported case, that I am aware of, in which the question has been adjudicated. As was said by Judge Demo in Burtis v. The Buffalo and State Line R. R. Co. (sup.); “The act is eminently a remedial law, and should receive a liberal, as distinguished from a narrow, construction.” The language of the clause on which this question depends is very broad. It applies to every case of railroads connected together, however many. It makes liable any company owning either of railroads, receiving freight to be transported to any place on the line of either of said roads so connected, without limiting the liability to the company first receiving it. In short, as I read the act, each successive railroad company forming a link in the chain of communication between the place of freighting and the place of destination, which agrees to carry property beyond the terminus of its own road, and receives the goods under such an agreement, shall be liable as a common carriel' for the delinquencies of each of the other roads running in connection with it, over which the property shall subsequently pass, on the route to the place of delivery.
The foregoing views of" the case make it unnecessary to examine any other question presented by the points of counsel. I am in favor of affirming the judgment.
Judgment affirmed.